ATTORNEY GENERAL OF TEXAS
                                            GREG        ABBOTT




                                                  August 1,2011



The Honorable Veronica Gonzales                        Opinion No. GA-0868
Chair, Committee on Border and
     Intergovernmental Affairs                         Re: Whether the expanded definition of "disability"
Texas House of Representatives                         under federal law affects a taxpayer's qualification
Post Office Box 2910                                   for the real property tax freeze on existing
Austin, Texas 78768-2910                               homesteads under Texas law (RQ-0939-GA)

Dear Representative Gonzales:

        You ask whether "the expansion of the definition of a disability" under the Americans with
Disabilities Act Amendments Act of 2008 "also means that more Texas homeowners now qualify
for property tax freezes on their principal homesteads and for any other property tax exemptions."!

        Article VIII, section I-b of the Texas Constitution allows certain local governing bodies to
provide to "a person who is disabled" tax exemptions in various circumstances. Article VIII, section
I-b(h) provides that "the total amount of ad valorem taxes imposed on that homestead ... may not
be increased while it remains the residence homestead of that person or that person's spouse." TEX.
CONST. art. VIII, § l-b(h); see also id. art. VIII, § I-b(d) (providing a similar exemption for taxes
imposed for public school purposes); TEX. TAX CODE ANN. § 11.261 (West Supp. 2010)
(implementing constitutional provision). Subsections (b) and (c) of that section of the Texas
Constitution also allow the governing bodies of certain political subdivisions to provide a tax
exemption to disabled persons. TEX. CONST. art. VIII, § l-b(b), (c); see also TEX. TAX CODE ANN.
§ 11.13(d) (West 2008) (implementing constitutional provision).

        You note that in 2008, Congress enacted amendments to the Americans with Disabilities Act
("ADA"), expanding the definition of "disability" and thereby increasing the number of individuals
qualifying as disabled under that Act. 2 Request Letter at I. This change to the federal ADA,



         'Letter from Honorable Veronica Gonzales, Chair, House Committee on Border and Intergovernmental Affairs,
Texas House of Representatives, to Honorable Greg Abbott, Attorney General of Texas at 2 (Jan. 4, 20lO),
https://www.oag.state.tx.us/opinlindex_rq.shtml ("Request Letter").

         'Specifically, the amendments prohibit mitigating measures like medication, medical supplies, prosthetics and
hearing aids, among others, from being used to determine whether an individual has a disability. ADA Amendments Act
of 2008, § 4, 42 U.S.C.A. § 12lO2(4)(E)(i) (West Supp. 2009).
The Honorable Veronica Gonzales - Page 2                      (GA-0868)




however, does not impact the definition of "disabled" for purposes of Texas Constitution article vm,
section l-b and the statutes that implement it. The tax exemptions authorized by article vm, section
I-b(b) are expressly available for "residence homesteads of persons ... who are under a disability
for purposes of payment of disability insurance benefits under Federal Old-Age, Survivors, and
Disability Insurance," otherwise known as the Social Security Act ("SSA"). TEX. CaNST. art. vm,
§ I-b(b). The tax freezes authorized in subsection I-b(h) apply to "a person who is disabled,"
without reference to the SSA. [d. § I-b(h). However, because "disabled" has, in the same section,
already been described pursuant to the SSA, we construe the term in a conforming manner when
used in subsequent subsections. See Lewis v. Funderburk, 253 S.W.3d 204,207-08 (Tex. 2008)
(explaining that when a word is defined in one subpart, the same meaning must be given in a
different subpart of the same statute); see also Tex. Att'y Gen. Op. No. GA-0293 (2005) at 2 (citing
Booth v. Strippleman, 61 Tex. 378 (Tex. 1884)) (explaining that construction of the constitution is
generally governed by the same rules as those governing the interpretation of statutes).3

        TheSSA and ADA define "disability" in different terms. "Disability," under the SSA, means
the "inability to engage in any substantial gainful activity by reason of a medically determinable
physical or mental impairment." 42 V.S.C.A. § 423(d)(l)(A) (West Supp. 2009). For purposes of
the tax freezes and exemptions authorized under article vm, section I-b of the Texas Constitution,
"disabled individuals" are those persons that fall within this SSA definition and meet any other
applicable requirements. Because the Texas Constitution and statutes have so defined the term
"disabled" for purposes of who qualifies for a tax freeze or exemption under article vm, section I-b,
the definition of "disabled" under the ADA is not relevant to the analysis.




          'We also note that Tax Code section 11.261, which implements article VIII, section l-b(h), provides that a
political subdivision that has adopted a tax freeze under that constitutional provision may not increase ad valorem taxes
on a homestead "in which the individual qualified that residence homestead for the exemption provided by Section
l1.13(c) for a disabled individual." TEX. TAX CODE ANN. § lI.26l(b) (West Supp. 2010). Section 11.13 defines
"disabled" to mean "under a disability for purposes of payment of disability insurance benefits under Federal Old-Age,
Survivors, and Disability Insurance." [d. § l1.13(m)(1) (West 2008).
The Honorable Veronica Gonzales - Page 3          (GA-0868)



                                      SUMMARY

                       The tax freezes and exemptions authorized by article vrn,
               section I-b of the Texas Constitution are available for residence
               homesteads of persons who are under a disability for purposes of
               payment of disability insurance benefits under Federal Old-Age,
               Survivors, and Disability Insurance. Whether a person falls within
               the definition of "disability" under the Americans with Disabilities
               Act is not relevant to the analysis.

                                             Very truly yours,




                                             Attorney General of Texas


DANIEL T. HODGE
First Assistant Attorney General

DAVID J. SCHENCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chair, Opinion Committee

Virginia K. Hoelscher
Assistant Attorney General, Opinion Committee